Citation Nr: 1430607	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  14-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an effective date earlier than November 20, 2008 for a compensable (10 percent) rating for tinnitus.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to July 1982 and from October 1982 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) from June 2010, May 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran submitted two VA Forms 9 on the above stated issues.  On the VA Forms 9, the Veteran checked that he wanted a Board hearing at a local VA office.  The evidence of record does not reflect that the Veteran withdrew these requests or that he has been scheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the San Diego, California RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



